Amended and Restated Schedule A to the Trust Instrument Schedule A FIRST INVESTORS INCOME FUNDS Cash Management Fund Fund For Income Government Fund Investment Grade Fund International Opportunities Bond Fund Schedule updated as of May 17, 2012 Schedule A FIRST INVESTORS EQUITY FUNDS Global Fund Special Situations Fund Total Return Fund Select Growth Fund Growth & Income Fund Opportunity Fund Value Fund International Fund Schedule updated as of May 17, 2012 Schedule A FIRST INVESTORS TAX EXEMPT FUNDS Tax Exempt Fund California Fund Connecticut Fund Massachusetts Fund Michigan Fund Minnesota Fund New Jersey Fund New York Fund North Carolina Fund Ohio Fund Oregon Fund Pennsylvania Fund Virginia Fund Tax Exempt Fund II Schedule updated as of May 17, 2012 Schedule A FIRST INVESTORS LIFE SERIES FUNDS Cash Management Fund Discovery Fund Government Fund Growth & Income Fund High Yield Fund International Fund International Opportunities Bond Fund Investment Grade Fund Select Growth Fund Target Maturity 2015 Fund Value Fund Schedule updated as of May 17, 2012
